Citation Nr: 1327059	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  07-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea or a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979 and from January 1981 to June 1993.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to the above claimed benefits.  An April 2009 rating decision confirmed the denial of benefits.  

The Board remanded the claim in January 2010 and December 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in March 2008 that he continuously complained about and trouble breathing during service.  During an April 2010 VA examination, the Veteran reported that his sleep disturbance symptoms began during service in 1993 and by 1994 he had been diagnosed with obstructive sleep apnea.  While VA examiners have addressed several issues, including whether obstructive sleep apnea was incurred as a result of exposure to oil fumes, the examiners have not addressed whether the sleep apnea began during service.  Given the Veteran's reports that his symptoms began during service and have continued since, a VA opinion as to direct service connection must be obtained.  

The Board requests that this opportunity is taken to obtain any outstanding records of ongoing VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether current obstructive sleep apnea is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current obstructive sleep apnea had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service symptoms, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


